DETAILED ACTION
Claim Status
Claims 1-3 and 5-14 are under current examination. 
Claim 15 is withdrawn. 
Applicants' arguments filed 07/23/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (United States Patent 8,637,078) in view of Kim et al. (KR20090131472-Engl translation attached). 
Claim 1 is to a pharmaceutical tablet with a first layer comprising telmisartan, and a second layer comprising hydrochlorothiazide and amlodipine, wherein the second layer 5comprises 10-60% mannitol, 10-50% microcrystalline cellulose and 5-25% corn starch.
Nakatani et al. teach bi-layered tablets comprising a first layer of telmisartan and a second layer that comprises hydrochlorothiazide diuretic, see abstract and column 1, lines 58-67 and column 2, lines 1-19. Nakatani teaches that the diuretic can be combined with anti-hypertensive agents acting on the basis of a different mode of action prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
 Nakatani teaches that the bilayer tablets obtained release the active ingredients rapidly and in a largely pH-independent fashion, with complete release occurring within less than 60 min and release of the major fraction occurring within less than 45 min. The dissolution/-disintegration kinetics of the bilayer tablet may be controlled in different ways. For instance, both layers may dissolve/disintegrate simultaneously. Preferably, however, the second tablet layer containing the diuretic disintegrates first whereas the first tablet layer containing telmisartan dissolves in parallel or subsequently. Normally, at least 80% and typically at least 90% of the drug load are dissolved after 45 min, see column 11, lines 13-24. 

Kim et al. teach tablets comprising a combination of amlodipine and hydrochlorothiazide, see pages 1-3. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing g side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. 
	It would have been prima facie obvious to provide amlodipine with the hydrochlorothiazide of Nakatani et al. 
	One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given the combination results in synergistic effects and Nakata suggests that the diuretics are combinable with anti-hypertensive agents as they are known to achieve synergistic therapies. 
With regards to the dissolution profiles of claims 8-14, it is noted that given the modified Nakatani renders obvious dual layered tablets comprising the same excipients in the second layer in overlapping ranges, the release profiles would necessarily follow as a composition and its properties are inseparable absent evidence to the contrary. Additionally, Nakatani teaches that the dissolution/-disintegration kinetics of the bilayer tablet may be controlled in different ways. For instance, both layers may dissolve/disintegrate simultaneously. Preferably, however, the second tablet layer containing the diuretic disintegrates first whereas the first tablet layer containing telmisartan dissolves in parallel or subsequently. Normally, at least 80% and typically at .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,637,078 in view of Kim et al. (KR20090131472-Engl translation attached). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of Patent ‘078 comprise a bi-layered tablet that comprises telmisartan and a second layer comprising hydrochlorothiazide. The tablets are fast disintegrating. The second layer comprises excipients including mannitol and crystalline cellulose. Microcrystalline cellulose is taught as an alternative to the crystalline cellulose. Furthermore, the second tablet layer can comprises 25-85% by weight filler, 1-40% by weight binder, 0.5-10% by weight a granulation binder and 1-10% by weight disintegrant, see column 6, lines 25-31. Fillers are taught to include mannitol, see column 5, lines 55-56 and column 7, lines 1-2 and claims 1-2. Suitable disintegrants are taught to include corn starch as a further excipient 
	The difference between the instant claims and that of Patent ‘078 is that the instant claims comprise amlodipine in the second layer with the hydrochlorothiazide diuretic. 
	However, Kim et al. teach tablets comprising a combination of amlodipine and hydrochlorothiazide, see pages 1-3. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing g side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. 
	It would have been prima facie obvious to provide amlodipine with the hydrochlorothiazide of Nakatani et al. 


Response to Remarks 
Applicants argue that at column 1, lines 58-67 only teaches that diuretics are therapeutic agents occasionally combined with anti-hypertensive agents on the basis of a different mode of action. In this context the “combined’ relates to the combination in therapeutic use of a diuretic as an anti-hypertensive and not to its pharmaceutical use as a combination partner in a particular dosage form. Nakatani at best teaches that diuretics are therapeutic agents occasionally combined with anti-hypertensive agents. 
In response, examiner respectfully submits that Applicant’s remarks are considered unpersuasive because the combination of amlodipine with hydrochlorothiazide as suggested by Kim would result in synergy. Even if occasional combination is suggested in Nakatini, Kim provides motivation for doing the combination to result in synergy. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. 
Applicants argue that Kim does not combine amlodipine and hydrochlorothiazide in a single tablet layer. 

Kim et al. teach tablets comprising a combination of amlodipine and hydrochlorothiazide, see pages 1-3. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. It would have been prima facie obvious to provide amlodipine with the hydrochlorothiazide of Nakatani et al. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given the combination results in synergistic effects and Nakata suggests that the diuretics are combinable with anti-hypertensive agents as they are known to achieve synergistic therapies. 
Applicants argue that Kim’s dosage forms have considerable amounts of hydrogen phosphate which is not a constituent of the present invention. 
Applicant’s remarks are considered unpersuasive because the tablets of claim 1 recite open ended language of “comprising” and do not exclude any amount of hydrogen phosphate from being present. 
With regard to the Double Patenting Rejections, the Applicants argue that for the same reasons presented above the Double patenting Rejections should not be maintained. However, the examiner notes for the same reasons presented above the claims remain rejected on the ground of nonstatutory double patenting as being . (KR20090131472). 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619